Exhibit 10.8 (b)
SECOND AMENDMENT TO
OFFICE/SHOWROOM/WAREHOUSE LEASE
     THIS SECOND AMENDMENT TO OFFICE/SHOWROOM/WAREHOUSE LEASE (this “Amendment”)
is made and entered into as of this 27th day of April, 2009, by and between 1135
ARBOR DRIVE INVESTORS LLC, a Delaware limited liability company (“Landlord”) and
UTLA SALON, COSMETICS & FRAGRANCE, INC., a Delaware corporation (“Tenant”).
WI T N E S S E T H:
     WHEREAS, Tenant’s predecessor-in-interest, ULTA 3 Cosmetics & Salon, Inc.
(“ULTA 3”), and Landlord entered into that certain Office/Showroom/Warehouse
Lease dated June 22, 1999 (the “Base Lease”), pursuant to which ULTA 3 leased
certain premises (the “Premises”) consisting of 291,335 rentable square feet
located at 1135 Arbor Drive, Romeoville, Illinois (the “Building”), as more
particularly set forth in the Base Lease;
     WHEREAS, Landlord and Tenant entered into that First Amendment to Lease
dated November 1, 2000 (the “First Amendment”; the Base Lease as amended by the
First Amendment is referred to herein as the “Current Lease”) that finalized and
documented the Base Rental under the Current Lease; and
     WHEREAS, Landlord and Tenant desire to amend the Current Lease to extend
the date by which Tenant must elect to extend the Lease Term by the Renewal
Term;
     NOW THEREFORE, for and in consideration of the covenants and agreements
hereinafter set forth, and also in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby mutually agree as
follows:
     1. Controlling Language; Definitions; Deletions. Insofar as the specific
terms and provisions of this Amendment purport to amend or modify or are in
conflict with the specific terms, provisions and exhibits of the Current Lease,
the terms and provisions of this Amendment shall govern and control; in all
other respects, the terms, provisions and exhibits of the Current Lease shall
remain unmodified and in full force and effect. Capitalized terms used herein
without definition shall have the meaning ascribed to such terms in the Current
Lease. The Current Lease as amended by this Amendment is herein referred to as
the “Lease.”
     2. Renewal Term. Landlord and Tenant hereby agree to extend the date by
which Tenant must provide Landlord written notice to extend the Lease Term by
the Renewal Term from April 30, 2009 to May 31, 2009 and all other terms of the
Renewal Option shall remain the same (including, without limitation, the rental
during the Renewal Term being at the greater of the fair market rental rate or
the Base Rental in effect at the end of the initial Lease Term).

1



--------------------------------------------------------------------------------



 



     3. Real Estate Broker. Tenant represents to Landlord that it has not dealt
with any real estate broker with respect to this Amendment, except for Colliers
Bennett & Kahnweiler, Inc. and Nicolson, Porter & List, Inc., and no other
broker is in any way entitled to any broker’s fee or other payment in connection
with this Amendment based upon its acts. Tenant shall indemnify and defend
Landlord against any claims by any other broker or third party for any payment
of any kind in connection with this Amendment arising from a breach of the
foregoing representation.
     4. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, and all of which, when taken together, shall
constitute one and the same instrument.
     5. Time is of the Essence. Time is of the essence for this Amendment and
each provision hereof and thereof.
     6. Submission of Amendment. Submission of this instrument for examination
shall not bind Landlord and no duty or obligation on Landlord shall arise under
this instrument until this instrument is signed and delivered by Landlord and
Tenant.
     7. Entire Agreement. This Amendment and the Current Lease contain the
entire agreement between Landlord and Tenant with respect to Tenant’s leasing of
the Premises. Except for the Current Lease and this Amendment, no prior
agreements or understandings with respect to the Premises shall be valid or of
any force or effect.
     8. Severability. If any provision of this Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Amendment shall be interpreted as if such legal, invalid or
unenforceable provision did not exist herein.
     9. Lease In Full Force and Effect. Except as modified by this Amendment,
all of the terms, conditions, agreements, covenants, representations, warranties
and indemnities contained in the Current Lease remain in full force and effect.
In the event of any conflict between the terms and conditions of this Amendment
and the terms and conditions of the Current Lease, the terms and conditions of
this Amendment shall prevail.
     10. Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.
[Signatures are on next page]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

                  LANDLORD:    
 
                1135 ARBOR DRIVE INVESTORS LLC, a
Delaware limited liability company    
 
           
 
  By:   UBS Realty Investors LLC,
a Massachusetts limited liability company,
its manager    
 
           

             
 
  By:
Name:   /s/ Richard Zalatoris
 
Richard Zalatoris    
 
  Title:   Director    
 
           

                  TENANT:    
 
                ULTA SALON, COSMETICS & FRAGRANCE,
INC., a Delaware corporation    
 
           
 
  By:
Name:   /s/ Alex J. Lelli, Jr.
 
Alex J. Lelli, Jr.    
 
  Title:   Senior Vice President
Growth & Development    

3